DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner notes that the closest prior art devices appear to be: U.S. Patent Application Publication No. 2021/0344690 (Sharifi Mehr), and No. 2018/0063711 (Rivera); and U.S. Patent No. 9,508,199 (Bai et al.) and No. 8,868,913 (Watsen). Specifically, the examiner notes that none of these prior art devices teaches the combination of element in the independent claims in at least the form of: “one or more processors; and one or more memories including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: generating, as a current key pair, a first key pair comprising a first private key and a first public key as part of a vehicle registration process; providing the first public key to one or more remote computing systems; determining whether a reset event occurred at a vehicle; in response to determining that the reset event occurred, discarding the first key pair as the current key pair and generating a second key pair comprising a second private key and a second public key as the current key pair; receiving a status query from one of the one or more remote computing systems; generating a response to the status query, the response being signed using either the first private key or the second private key; and providing the response to the one of the one or more remote computing systems.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/JOSHUA E RODDEN/               Primary Examiner, Art Unit 3649